Per Curiam.
On November 14, 1952, the petitioner was found guilty of the crime of taking a motor vehicle without permission of the owner, in violation of RCW 9.54.020, Rem. Rev. Stat., § 2601-1. The court entered judgment and sentence that petitioner be punished by imprisonment for a period of not more than twenty years.
For the same reasons indicated in the per curiam opinion in In re Richey v. Squier, ante p. 38, 315 P. (2d) 638, filed this day, the petitioner is to be returned to the court where his plea was entered, and that court is directed to impose a corrected sentence.